UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7242


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERIC SHAWN BRADLEY, a/k/a E,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:14-cr-00240-JFA-1)


Submitted: May 12, 2021                                           Decided: May 26, 2021


Before MOTZ, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Shawn Bradley, Appellant Pro Se. Stacey Denise Haynes, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Shawn Bradley appeals the district court’s order denying his motion for

compassionate release. We review a district court’s denial of a motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A)(i) for an abuse of discretion. United States v.

Kibble, 992 F.3d 326, 329 (4th Cir. 2021). The district court noted that Bradley had

exhausted his administrative remedies and assumed, without deciding, that he stated

extraordinary and compelling circumstances warranting release.               See 18 U.S.C.

§ 3582(c)(1)(A)(i).    Although the district court improperly applied the Sentencing

Guidelines’ policy statement applicable to motions filed by the Director of the Bureau of

Prisons, see U.S. Sentencing Guidelines Manual § 1B1.13(a), p.s. (2018), “we are not

limited to evaluation of the grounds offered by the district court to support its decision, but

may affirm on any grounds apparent from the record.” United States v. Ali, 991 F.3d 561,

571 (4th Cir. 2021) (internal quotation marks omitted); Kibble, 992 F.3d at 331. Our

review of the record reveals that the district court thoroughly considered the 18 U.S.C.

§ 3553(a) factors and determined that relief was not warranted under the circumstances in

Bradley’s case. See United States v. High, __ F.3d __, No. 20-7350, 2021 WL 1823289

(4th Cir. May 7, 2021). We therefore conclude that the district court did not abuse its

discretion in denying the motion for compassionate release. See Kibble, 992 F.3d at 332.




                                              2
       Accordingly, we affirm the district court’s order and deny Bradley’s motion for the

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3